Citation Nr: 1046924	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
limitation of motion, currently evaluated at 20 percent, to 
include under the provisions of 38 C.F.R. 
§ 3.321.

2.  Entitlement to a total rating for disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, 
from December 1973 to May 1979, and from October 1981 to March 
1993.

This matter is before the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, which 
continued a 10 percent evaluation for the Veteran's service-
connected right shoulder limitation of motion.  In October 2006, 
the RO increased the disability evaluation to 20 percent.  

On appeal in July 2009, the Board remanded the case for 
additional development.

In October 2005, the RO denied the Veteran's claim for a TDIU.  
The Veteran filed a timely disagreement in January 2006, but did 
not perfect his appeal by submitting a substantive appeal.  In 
correspondence dated July 2009, the Veteran submitted a letter 
from his former employer.  That letter shows the Veteran was 
terminated based on his doctor's opinion that he was unable to 
perform the requirements of his position.  VA is obligated to 
infer a claim for TDIU when there is evidence of unemployment, as 
a Veteran is presumed to be seeking the highest possible 
evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to secondary service connection 
for a left shoulder disability and entitlement to an 
increased rating for the Veteran's left wrist disability 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA failed to fully comply with the Board's July 2009 Remand 
Order.  Although  VA referred the case to the VA Chief Benefits 
Director to determine if an extraschedular evaluation is 
warranted, it did not provide a supplemental statement of the 
case for the right shoulder issue.  In addition, VA did not 
inform the Veteran that he should submit evidence in support of 
his claim for an extraschedular evaluation, to include statements 
from employers or co-workers.  A remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty to 
ensure compliance with those terms.  Failure of the Board to 
ensure compliance is error as a matter of law. See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore 
required.

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 
447 (2009) has been considered.  The TDIU claim is inextricably 
intertwined with the current appeal for extraschedular evaluation 
for the right shoulder disability, as both claims involve 
questions of employability and impact on occupational capacity.
 
An April 2009 letter from the Olympic National Park, the 
Veteran's former employer, stated that he was being terminated 
based on his doctor's opinion that he was medically unable to 
perform the requirements of his position.  It is unclear from the 
April 2009 letter which disability led to the termination.  
Furthermore, VA did not attempt to obtain the letter from the 
Veteran's doctor.

The January 2010 VA examiner found that the Veteran's right 
shoulder disability significantly limits his range of motion and 
prevents gainful employment "at the work for which he was 
trained."  The Veteran reportedly has worked as a corrections 
officer, a metal and glass engraver, and a graphic artist.  

There is no medical opinion of record specifically addressing the 
Veteran's employability status.  A VA examination is needed to 
properly determine whether the Veteran is unemployable due to his 
service-connected disabilities.  

Finally, the Veteran submitted a September 2009 SSA decision, 
which shows that he is receiving benefits for service-connected 
disabilities, to include his right shoulder, as well as 
nonservice-connected disabilities.  Those records are not in the 
claim file.  The duty to assist extends to obtaining SSA records 
where they are relevant to the issue under consideration.  
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a notice letter 
describing the criteria for substantiating 
a claim for entitlement to a TDIU and 
informing him of the elements of a claim 
for an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) regarding his right 
shoulder, and allow him to supplement the 
record as desired.

2.	Once a signed release is received from the 
Veteran, obtain outstanding private 
treatment records from Dr. Hoque, to 
include an April 2009 letter to Olympic 
National Park.  A copy of any negative 
response(s) should be included in the 
claim file.

3.	Schedule the Veteran for a VA examination 
to determine whether the Veteran is 
unemployable as a result of his service-
connected disabilities.  Specifically, the 
examiner should comment on whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.

The claim file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

4.	Contact the SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were 
based.   

5.	After any other development deemed 
necessary is accomplished, readjudicate 
the claim.  If either of the claims is 
denied, send the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



